Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                        Response to Amendment
The Amendment filed on May 24, 2022 has been entered. Claims 1, 8 and 15 were amended. Claims 1-20 are pending, of which claims 1, 8 and 15 are in independent form. 

Applicant’s amendment regarding Fig. 1 obviates the Drawing objection, therefore the claim objection is withdrawn.

Applicant’s amendment regarding claim 6 obviates the claim objection, therefore the claim objection is withdrawn.

                                                          Response to Arguments
In view of the remarks, submitted on May 24, 2022, applicant’s arguments have been carefully
and respectfully considered but are not persuasive.
On Pages 12-14 of remarks, the applicant argues that neither Matthiesen nor Kemler teaches “the dynamic adjustment is performed iteratively at predetermined locations along the route to the current location such that the route instructions, commencing with a route instruction associated with a nearest location to the current location, are intentionally withheld from being provided until respective ones of the predetermined locations have been passed”. However, the examiner is relying on Kemler reference, Columns. 11-12 to teach the limitation “the dynamic adjustment is performed iteratively at predetermined locations along the route to the current location such that the route instructions, commencing with a route instruction associated with a nearest location to the current location, are intentionally withheld from being provided until respective ones of the predetermined locations have been passed”. Moreover, in view of broadest interpretation of the term “intentionally withheld”, the examiner notes that a patent application specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. See MPEP 2173.
Therefore, the applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

       Claims 1, 8, and 15 recites the limitation “such that” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. 

            
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “commencing with a route instruction associated with a nearest location to the current location, are intentionally withheld from being provided until respective ones of the predetermined locations have been passed”, which introduces new matter into the claims. 
In MPEP 2161.01, "computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description". And MPEP 2161.01(I) "generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed." For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.
The non-provisional specification fails to provide written description support for the claim limitation of “commencing with a route instruction associated with a nearest location to the current location, are intentionally withheld from being provided until respective ones of the predetermined locations have been passed”. Given that the imitation of claim 1 it is no longer limited to the corresponding disclosed a route instruction associated with a nearest location to the current location (i.e., only the first one or the first few instructions are provided rather than full-route details. Also, the current location/final destination of the user may not be inferred from a limited set of instruction i.e. starting in [0021]), and instead covers intentionally withheld from being provided until respective ones of the predetermined locations have been passed. The non-provisional specification describes the route instruction associated with a nearest location to the current location. However, there is no disclosure of other techniques that would be suitable for performing intentionally withheld from being provided until respective ones of the predetermined locations have been passed.

	Claims 2-7, 9-14, and 16-20 which are dependent to claims 1, 8 and 15, fall together rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kemler et al. (US 9,494,938 B1) in view of Matthiesen et al. (US 2018/0189713 Al). 

In regards to claim 1, Kemler discloses a method, by a processor, for providing intelligent privacy protection of entities in a transportation system, comprising (Kemler, Figure 3, Processor(s), Section 210):
providing route instructions of a route to an approximate destination located within a defined proximity of an entity for a transportation service for protecting a current location of the entity (Kemler, Col. 2, lines 12-21, The one or more computing devices are configured to receive, from one or more server computing devices, a message with dispatch instructions including a location; and Col. 8, lines 40-54, a location may be identified indirectly, by reference to an image of the location, an image of an object at or near that location, an image of an activity at that location, by reference to another location proximate to the location, a general description of the location); and
wherein the dynamic adjustment is performed iteratively at predetermined locations along the route to the current location such that the route instructions (Kemler, Col. 11, lines 65-67, and Col. 12, lines 1-2, the computing device may continuously estimate its distance from the user in order to determine when the vehicle has reached a threshold distance to the user), commencing with a route instruction associated with a nearest location to the current location (Kemler, Col. 12, lines 5-10,  alternatively, the distance threshold may be a physical distance such as 50 meters, 0.2 miles, 2 city blocks, or more or less, directly between the vehicle and the user), are intentionally withheld from being provided until respective ones of the predetermined locations have been passed (Kemler, Fig. 7, and Col. 12, lines 14- 18, once the vehicle's computing device determines that the vehicle has reached the threshold distance or time, the vehicle may display the unique signal).
Kemler fails to teach dynamically adjusting the approximate destination to converge with the current location of the entity as the transportation service approaches the entity. However, Matthiesen teaches dynamically adjusting the approximate destination to converge with the current location of the entity as the transportation service approaches the entity (Matthiesen, Para. 0089, the provider computing device updates the location of the provider computing device and determines a new distance to the request location (step 904). This process continues as the provider approaches the request location until the provider computing device is within a threshold distance associated with the communication range of the devices to the request location).
Kemler and Matthiesen are both considered to be analogous to the claimed invention because they are in the same field of privacy protection of an entity in a transportation system. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kemler to incorporate the teachings of Matthiesen to include dynamically adjusting the approximate destination to converge with the current location of the entity as the transportation service approaches the entity (Matthiesen, Para. 0089). Doing so would aid a provider computing device to better identify an accurate location of the requestor computing device when approaching a request location regardless of the interference within an environment, poor network connection between the requestor computing device and the ride matching system, and/or a poor-quality GPS transceiver or other location capabilities of the requestor computing device (Matthiesen, Para. 0025). 

In regards to claim 2, the combination of Kemler in view of Matthiesen traches the method of claim 1, further including:
tracking a location of the entity and the transportation service in relation to each other (Kemler, Col. 10, lines 29-33, The one or more server computing devices may then use the routing information of
storage system 250 to determine which of the available vehicles is closest to the location of the client computing device); or
determining the entity is a non-stationary entity moving to one or more locations, a stationary entity located at a fixed position, or a combination thereof.

 In regards to claim 3, the combination of Kemler in view of Matthiesen traches the method of claim 1, further including:
suggesting the approximate destination as a previous location identified on a travel trajectory while the entity is moving; or
suggesting the approximate destination as a location in a populated area or a location having positive public sentiment (Kemler, Col. 8, lines 45-53, for instance, a location may be identified directly by an address, geographic coordinates, a name of a point of interest, etc. A location may be identified indirectly, by reference to an image of the location, an image of an object at or near that location, an image of an activity at that location, by reference to another location proximate to the location, a general description of the location (the building next to Bob's house), or any other cypher or code that could be used to identify the location).

 In regards to claim 4, the combination of Kemler in view of Matthiesen traches the method of claim 1, further including defining the approximate destination as a false location of the entity, a previous location of the entity, an area map containing the defined proximity of the current location of the entity, a location within the defined proximity of the current location of the entity that moves while the entity is in motion, or a combination thereof (Matthiesen, Para. 0068, the provider 140A may be capable of locating and navigating to the location of the requestor where the requestor 110A (and their corresponding requestor computing device 120A) has moved down the street from the request location and is not the nearest requestor to the request location 126A).
 Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kemler to incorporate the teachings of Matthiesen to include defining the approximate destination as a false location of the entity, a previous location of the entity, an area map containing the defined proximity of the current location of the entity, a location within the defined proximity of the current location of the entity that moves while the entity is in motion, or a combination thereof (Matthiesen, Para. 0068). Doing so would aid the provider computing device to use signal strength measurements associated with the signals received from the requestor computing device to identify a proximity to the requestor computing device and / or to triangulate an accurate location of the requestor computing device (Matthiesen, Para. 0025).

 In regards to claim 5, the combination of Kemler in view of Matthiesen traches the method of claim 1, further including:
protecting the current location of the entity for a selected period of time while the transportation service approaches the entity; or
protecting the current location of the entity while incrementally providing only one or more of the route instructions towards the current location of the entity (Kemler, Col. 10, lines 11-17 and Col. 11, lines 57-62, the computing device 110 may also maneuver the vehicle using the various other systems of the vehicle in order to reach the current location of the client computing device 220. Here, “current location of the client computing device 220 may refer to the location received as a part of message 404 of FIG. 4).

 In regards to claim 6, the combination of Kemler in view of Matthiesen traches the method of claim 1, further including:
incrementally revealing the current location of the entity as the transportation service approaches the entity (Kemler, Col. 11, lines 65-67, and Col.12, lines 1-2, As the computing device controls and guides the vehicle to the location of the user, the computing device may continuously estimate its distance from the user in order to determine when the vehicle has reached a threshold distance to the user); or

incrementally revealing the current location of the entity as the transportation service approaches the entity by providing only a select number of the route instructions to the current location of the entity at selected time or location intervals. 

In regards to claim 7, the combination of Kemler in view of Matthiesen traches the method of claim 1, further including dynamically selecting and updating the route instructions to the approximate destination as the transportation service approaches the entity (Matthiesen, Para. 0089, the provider computing device updates the location of the provider computing device and determines a new distance to the request location (step 904). This process continues as the provider approaches the request location until the provider computing device is within a threshold distance associated with the communication range of the devices to the request location). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kemler to incorporate the teachings of Matthiesen to include dynamically selecting and updating the route instructions to the approximate destination as the transportation service approaches the entity (Matthiesen, Para. 0089). Doing so would aid once the provider gets closer to the requestor computing device, the proximity indicator that is presented changes to better locate the triangulation location of the requestor computing device until the requestor is picked - up and the ride starts (Matthiesen, Para. 0120).

 In regards to claim 8, Kemler discloses a system for providing intelligent privacy protection of entities in a transportation system, comprising:
one or more computers with executable instructions that when executed cause the system to:
provide route instructions of a route to an approximate destination located within a defined proximity of an entity for a transportation service for protecting a current location of the entity (Kemler, Col. 2, lines 12- 21, The one or more computing devices are configured to receive, from one or more server computing devices, a message with dispatch instructions including a location; and Col. 8, lines 40-54, a location may be identified indirectly, by reference to an image of the location, an image of an object at or near that location, an image of an activity at that location, by reference to another location proximate to the location, a general description of the location); and
wherein the dynamic adjustment is performed iteratively at predetermined locations along the route to the current location such that the route instructions (Kemler, Col. 11, lines 65-67, and Col. 12, lines 1-2, the computing device may continuously estimate its distance from the user in order to determine when the vehicle has reached a threshold distance to the user), commencing with a route instruction associated with a nearest location to the current location(Kemler, Col. 12, lines 5-10,  alternatively, the distance threshold may be a physical distance such as 50 meters, 0.2 miles, 2 city blocks, or more or less, directly between the vehicle and the user), are intentionally withheld from being provided until respective ones of the predetermined locations have been passed(Kemler, Fig. 7, and Col. 12, lines 14- 18, once the vehicle's computing device determines that the vehicle has reached the threshold distance or time, the vehicle may display the unique signal).
Kemler fails to teach dynamically adjust the approximate destination to converge with the current location of the entity as the transportation service approaches the entity. However, Matthiesen teaches dynamically adjust the approximate destination to converge with the current location of the entity as the transportation service approaches the entity (Matthiesen, Para. 0089, the provider computing device updates the location of the provider computing de vice and determines a new distance to the request location (step 904). This process continues as the provider approaches the request location until the provider computing device is within a threshold distance associated with the communication range of the devices to the request location).
Kemler and Matthiesen are both considered to be analogous to the claimed invention because they are in the same field of privacy protection of an entity in a transportation system. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kemler to incorporate the teachings of Matthiesen to include dynamically adjust the approximate destination to converge with the current location of the entity as the transportation service approaches the entity (Matthiesen, Para. 0089). Doing so would aid a provider computing device to better identify an accurate location of the requestor computing device when approaching a request location regardless of the interference within an environment, poor network connection between the requestor computing device and the ride matching system, and/or a poor-quality GPS transceiver or other location capabilities of the requestor computing de vice (Matthiesen, Para. 0025).

In regards to claim 9, the combination of Kemler in view of Matthiesen traches the system of claim 8, wherein the executable instructions further:
track a location of the entity and the transportation service in relation to each other (Kemler, Col.10, lines 29-33, The one or more server computing devices may then use the routing information of storage system 250 to determine which of the available vehicles is closest to the location of the client
computing device); or determine the entity is a non-stationary entity moving to one or more locations, a stationary entity located at a fixed position, or a combination thereof. 

In regards to claim 10, the combination of Kemler in view of Matthiesen traches the system of claim 8, wherein the executable instructions further:
suggest the approximate destination as a previous location identified on a travel trajectory while the entity is moving; or
suggest the approximate destination as a location in a populated area or a location having positive public sentiment (Kemler, Col. 8, lines 45-53, for instance, a location may be identified directly by an address, geographic coordinates, a name of a point of interest, etc. A location may be identified indirectly, by reference to an image of the location, an image of an object at or near that location, an image of an activity at that location, by reference to another location proximate to the location, a general description of the location (the building next to Bob's house), or any other cypher or code that could be used to identify the location). 

In regards to claim 1 1, the combination of Kemler in view of Matthiesen traches the system of claim 8, wherein the executable instructions further define the approximate destination as a false location of the entity, a previous location of the entity, an area map containing the defined proximity of the current location of the entity, a location within the defined proximity of the current location of the entity that moves while the entity is in motion, or a combination thereof (Matthiesen, Para.0068, the provider 140A may be capable of locating and navigating to the location of the requestor where the requestor 110A (and their corresponding requestor computing device 120A) has moved down the street from the request location and is not the nearest requestor to the request location 126A). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kemler to incorporate the teachings of Matthiesen to include wherein the executable instructions further define the approximate destination as a false location of the entity, a previous location of the entity, an area map containing the defined proximity of the current location of the entity, a location within the defined proximity of the current location of the entity that moves while the entity is in motion, or a combination thereof (Matthiesen, Para. 0068). Doing so would aid the provider computing device to use signal strength measurements associated with the signals received from the requestor computing device to identify a proximity to the requestor computing device and / or to triangulate an accurate location of the requestor computing device (Matthiesen, Para. 0025). 

In regards to claim 12, the combination of Kemler in view of Matthiesen traches the system of claim 8, wherein the executable instructions further:
protect the current location of the entity for a selected period of time while the transportation service approaches the entity; or
protect the current location of the entity while incrementally providing only one or more of the route instructions towards the current location of the entity (Kemler, Col. 10, lines 11-17 and Col. 11, lines 57-62, the computing device 110 may also maneuver the vehicle using the various other systems of the vehicle in order to reach the current location of the client computing device 220. Here, “current location of the client computing device 220 may refer to the location received as a part of message 404 of FIG. 4).

 In regards to claim 13, the combination of Kemler in view of Matthiesen traches the system of claim 8, wherein the executable instructions further:
incrementally reveal the current location of the entity as the transportation service approaches the entity (Kemler, Col. 11, lines 65-67, and Col.12, lines 1-2, As the computing device controls and guides the vehicle to the location of the user, the computing device may continuously estimate its distance from the user in order to determine when the vehicle has reached a threshold distance to the user); or
incrementally reveal the current location of the entity as the transportation service approaches the entity by providing only a select number of the route instructions to the current location of the entity at selected time or location intervals.

In regards to claim 14, the combination of Kemler in view of Matthiesen traches the system of claim 8, wherein the executable instructions further dynamically select and update the route instructions to the approximate destination as the transportation service approaches the entity (Matthiesen, Para. 0089, the provider computing device updates the location of the provider computing device and determines a new distance to the request location (step 904). This process continues as the provider approaches the request location until the provider computing de vice is within a threshold distance associated with the communication range of the devices to the request location). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kemler to incorporate the teachings of Matthiesen to include dynamically select and update the route instructions to the approximate destination as the transportation service approaches the entity (Matthiesen, Para. 0089). Doing so would aid once the provider gets closer to the requestor computing device, the proximity indicator that is presented changes to better locate the triangulation location of the requestor computing device until the requestor is picked - up and the ride starts (Matthiesen, Para. 0120).

 In regards to claim 15, Kemler discloses a computer program product for providing intelligent privacy protection of entities in a transportation system by a processor, the computer program product comprising a non- transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising (Kemler, Figure 3, Processor(s), Section 210):
an executable portion that provides route instructions of a route to an approximate destination located within a defined proximity of an entity for a transportation service for protecting a current location of the entity (Kemler, Col. 2, lines 12-21, The one or more computing devices are configured to receive, from one or more server computing devices, a message with dispatch instructions including a location; and Col. 8, lines 40-54, a location may be identified indirectly, by reference to an image of the location, an image of an object at or near that location, an image of an activity at that location, by reference to another location proximate to the location, a general description of the location); and
wherein the dynamic adjustment is performed iteratively at predetermined locations along the route to the current location such that the route instructions(Kemler, Col. 11, lines 65-67, and Col. 12, lines 1-2, the computing device may continuously estimate its distance from the user in order to determine when the vehicle has reached a threshold distance to the user), commencing with a route instruction associated with a nearest location to the current location(Kemler, Col. 12, lines 5-10,  alternatively, the distance threshold may be a physical distance such as 50 meters, 0.2 miles, 2 city blocks, or more or less, directly between the vehicle and the user), are intentionally withheld from being provided until respective ones of the predetermined locations have been passed (Kemler, Fig. 7, and Col. 12, lines 14- 18, once the vehicle's computing device determines that the vehicle has reached the threshold distance or time, the vehicle may display the unique signal).
Kemler fails to teach an executable portion that dynamically adjusts the approximate destination to converge with the current location of the entity as the transportation service approaches the entity. However, Matthiesen teaches an executable portion that dynamically adjusts the approximate destination to converge with the current location of the entity as the transportation service approaches the entity (Matthiesen, Para. 0089, the provider computing device updates the location of the provider computing device and determines a new distance to the request location (step 904). This process continues as the provider approaches the request location until the provider computing device is within a threshold distance associated with the communication range of the devices to the request location).
Kemler and Matthiesen are both considered to be analogous to the claimed invention because they are in the same field of privacy protection of an entity in a transportation system. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kemler to incorporate the teachings of Matthiesen to include an executable portion that dynamically adjusts the approximate destination to converge with the current location of the entity as the transportation service approaches the entity (Matthiesen, Para. 0089). Doing so would aid Doing so would aid a provider computing device to better identify an accurate location of the requestor computing device when approaching a request location regardless of the interference within an environment, poor network connection between the requestor computing device and the ride matching system, and/or a poor-quality GPS transceiver or other location capabilities of the requestor computing device (Matthiesen, Para. 0025).

In regards to claim 1 6, the combination of Kemler in view of Matthiesen traches the computer program product of claim 15, further including an executable portion that:
tracks a location of the entity and the transportation service in relation to each other (Kemler, Col.10, lines 29-33, The one or more server computing devices may then use the routing information of storage system 250 to determine which of the available vehicles is closest to the location of the client computing device); or
determines the entity is a non-stationary entity moving to one or more locations, a stationary entity located at a fixed position, o ra combination thereof.

 In regards to claim 17, the combination of Kemler in view of Matthiesen traches the computer program product of claim 15, further including an executable portion that:
suggests the approximate destination as a previous location identified on a travel trajectory while the entity is moving; or
suggests the approximate destination as a location in a populated area or a location having positive public sentiment (Kemler, Col. 8, lines 45-53, for instance, a location may be identified directly by an address, geographic coordinates, a name of a point of interest, etc. A location may be identified indirectly, by reference to an image of the location, an image of an object at or near that location, an image of an activity at that location, by reference to another location proximate to the location, a general description of the location (the building next to Bob's house), or any other cypher or code that could be used to identify the location).

 In regards to claim 18, the combination of Kemler in view of Matthiesen traches the computer program product of claim 15, further including an executable portion that defines the approximate destination as a false location of the entity, a previous location of the entity, an area map containing the defined proximity of the current location of the entity, a location within the defined proximity of the current location of the entity that moves while the entity is in motion, or a combination thereof (Matthiesen, Para.0068, the provider 140A may be capable of locating and navigating to the location of the requestor where the requestor 110A (and their corresponding requestor computing device 120A) has moved down the street from the request location and is not the nearest requestor to the request location 126A). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kemler to incorporate the teachings of Matthiesen to include an executable portion that defines the approximate destination as a false location of the entity, a previous location of the entity, an area map containing the defined proximity of the current location of the entity, a location within the defined proximity of the current location of the entity that moves while the entity is in motion, or a combination thereof (Matthiesen, Para. 0068). Doing so would aid the provider computing device to use signal strength measurements associated with the signals received from the requestor computing device to identify a proximity to the requestor computing device and/ or to triangulate an accurate location of the requestor computing device (Matthiesen, Para. 0025). 

In regards to claim 19, the combination of Kemler in view of Matthiesen traches the computer program product of claim 15, further including an executable portion that:
protects the current location of the entity for a selected period of time while the transportation service approaches the entity;
protects the current location of the entity while incrementally providing only one or more of the route instructions towards the current location of the entity (Kemler, Col. 10, lines 11-17 and Col. 11, lines 57-62, the computing device 110 may also maneuver the vehicle using the various other systems of the vehicle in order to reach the current location of the client computing device 220. Here, “current location of the client computing device 220 may refer to the location received as a part of message 404 of FIG. 4);
incrementally reveals the current location of the entity as the transportation service approaches the entity (Kemler, Col. 11, lines 65-67, and Col.12, lines 1-2, as the computing device controls and guides the vehicle to the location of the user, the computing device may continuously estimate its distance from the user in order to determine when the vehicle has reached a threshold distance to the user); or  
incrementally reveals the current location of the entity as the transportation service approaches the entity by providing only a select number of the route instructions to the current location of the entity at selected time or location intervals.

 In regards to claim 20, the combination of Kemler in view of Matthiesen traches the computer program product of claim 15, further including an executable portion that dynamically selects and updates the route instructions to the approximate destination as the transportation service approaches the entity (Matthiesen, Para. 0089, the provider computing device updates the location of the provider computing device and determines a new distance to the request location (step 904). This process continues as the provider approaches the request location until the provider computing device is within a threshold distance associated with the communication range of the devices to the request location).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kemler to incorporate the teachings of Matthiesen to include an executable portion that dynamically selects and updates the route instructions to the approximate destination as the transportation service approaches the entity (Matthiesen, Para. 0089). Doing so would aid once the provider gets closer to the requestor computing device, the proximity indicator that is presented changes to better locate the triangulation location of the requestor computing device until the requestor is picked - up and the ride starts (Matthiesen, Para. 0120).

                                                                    Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can normally be reached 9:30 AM- 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F./
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/               Supervisory Patent Examiner, Art Unit 2496